J-A30023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: WILLIAM MCCRUM, AN                  :   IN THE SUPERIOR COURT OF
    INCAPACITATED PERSON                       :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: ANNA MCCRUM                     :
                                               :
                                               :
                                               :
                                               :   No. 1035 MDA 2019

                  Appeal from the Order Entered May 22, 2019
     In the Court of Common Pleas of Huntingdon County Orphans’ Court at
                                No(s): 2019-17


BEFORE:      DUBOW, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                                FILED JUNE 30, 2020

        Appellant Anna McCrum appeals from the order denying her petition for

special relief requesting permission to contact her husband, William McCrum

(Mr. McCrum), an incapacitated person. Appellant argues that Appellees, the

plenary co-guardians of Mr. McCrum, cannot refuse to allow Appellant to

contact or visit Mr. McCrum in a care facility when the guardianship order does

not include a no-visitation provision. We affirm.

        By way of background to this appeal, Mr. McCrum and Appellant married

on October 29, 2005.           Mr. McCrum has three adult children, including

Appellees, from a previous marriage. Currently, Appellant is approximately

eighty years old. Mr. McCrum is approximately eighty-five years old and has




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A30023-19



been diagnosed with a number of ailments including Alzheimer’s disease and

vascular dementia.

       Appellant cared for Mr. McCrum in their home until Mr. McCrum suffered

a fall in October 2018. N.T., 5/13/19, at 56, 78. Following a hospital stay,

Mr. McCrum lived in several residential care facilities.      Id. at 80-83, 86.

Appellant removed Mr. McCrum from his current care facility, Graystone Manor

(the facility), against medical advice.1 Id. at 14, 88.

       On January 18, 2019, the Huntingdon-Bedford-Fulton County Area

Agency on Aging (the Agency) received two reports of caregiver neglect

regarding Appellant’s removal of Mr. McCrum from the facility and conducted

an investigation to determine their validity. Id. at 13-14. The investigation

uncovered that Appellant had removed Mr. McCrum from two prior care

facilities against medical advice. Id. at 14. Appellant had not arranged for

skilled nursing to assist her in Mr. McCrum’s care at home. Id. at 15. Further,

____________________________________________


1 While the report to the Agency indicated the removal was against medical
advice, there was no discussion on the record of specific medical advice given
for Mr. McCrum. N.T., 5/13/19, at 14. Our review indicates that there is no
recommendation of a no-contact order barring Ms. McCrum’s visitations in any
of the medical reports. Dr. Elias Rifkah, Mr. McCrum’s attending physician,
prepared a medical evaluation on March 7, 2019. The evaluation indicated
that Mr. McCrum is incontinent and requires assistance to ambulate. See
Med. Eval., 3/7/19. Ms. Christina Harnish, a nurse providing daily care to Mr.
McCrum at the facility, testified that he has 24-hour care at the facility to meet
his needs. N.T., 5/13/19, at 42. Notably, Appellant was unable to lift or assist
Mr. McCrum following his fall at home in October 2018. Id. at 57. Appellant
did not call an ambulance. Id. at 79. Mr. McCrum moved directly to a
rehabilitation center following his discharge from the hospital. Id. at 80-81.



                                           -2-
J-A30023-19



the Agency found that there was a two to four week wait before the necessary

home nursing care would be available for Mr. McCrum. Id. at 16.

        Pursuant to 20 Pa.C.S. § 5513, the Agency filed a petition for emergency

plenary guardianship of Mr. McCrum on the basis that he could not care for

himself and that he was not receiving adequate care at home. That same day,

the orphans’ court granted the petition and appointed the Agency as the

emergency guardian. The court then appointed Ray A. Ghaner, Esq., as

attorney for Mr. McCrum.2 The Agency returned Mr. McCrum to the facility on

January 18, 2019.         On the same day, Ms. Swan, an Agency supervisor

informed Appellant that “until further notice, she was not to have any contact

with Mr. Crum.” Id. at 18-19. This verbal directive was never memorialized

in writing.    On January 23, 2019, the Agency placed Appellant on the no-

visitation list after Mr. McCrum became agitated during a phone call with

Appellant. Id. at 6-8. On January 25, 2019, Ms. Heaton, who is Ms. Swan’s

supervisor, informed Appellant by telephone that she would not be permitted

further phone calls with Mr. McCrum. Id. at 7-8. This verbal directive was

also not memorialized in writing.

        On February 1, 2019, the Agency filed a petition3 to determine the

incapacity of Mr. McCrum and to appoint the appropriate guardian, limited or

plenary.      On March 11, 2019, the orphans’ court held a hearing on the

____________________________________________


2   20 Pa.C.S. § 5511(a)(2).

3   20 Pa.C.S. § 5512.1(a).

                                           -3-
J-A30023-19



Agency’s petition.       At the hearing, a medical evaluation, a psychiatric

evaluation, and a letter from Dr. Elias Rifkah, Mr. McCrum’s primary physician,

were all admitted by agreement of counsel to support a finding of a lack of

capacity.    Testimony at the hearing indicated that Appellant removed Mr.

McCrum from care facilities against medical advice three times, including the

January 2019 removal, and did not have adequate care available in their

home. Following the hearing, the orphans’ court adjudicated Mr. McCrum

totally incapacitated pursuant to Section 5512.1(a), and appointed Appellees,

Timothy and William McCrum, to serve as plenary co-guardians of Mr.

McCrum’s person and estate.4 Appellees maintained the no-visitation directive

against Appellant that the Agency established as the emergency plenary

guardian.

        In response, Appellant filed the instant emergency petition for special

relief on April 16, 2019, alleging that Appellees exceeded the scope of their

authority as guardians by barring contact between Appellant and Mr. McCrum,

and that the decision was not in Mr. McCrum’s best interests.5    The orphans’

____________________________________________


4   20 Pa.C.S. § 5512.1(e).

5 The orphans court properly treated Appellant’s petition as a request for a
review hearing on the basis that the petition alleged that the plenary co-
guardians failed to perform their duties in the best interest of Mr. McCrum by
adopting the Agency’s no-visitation directive. See Gavin v. Loeffelbein, 205
A.3d 1209, 1222 n.16 (Pa. 2019); see also Pa.O.C.R. 14.9. The statute
provides:




                                           -4-
J-A30023-19



court held a hearing on May 13, 2019. The orphans’ court summarized witness

testimony from the hearing in its Memorandum, dated July 29, 2019, filed in

lieu of a Pa.R.A.P. 1925(a) opinion, as follows:

       19. Ms. Lori Heaton, a Supervisor II with the Agency testified at
       the May 13, 2019 hearing.

       20. Ms. Heaton has thirty-two years of experience with the
       Agency.

       21. She testified that on January 18, 2019[,] the Agency received
       a report of need regarding [Mr. McCrum].

       22. She indicated she appointed Ms. Mary Beth Swan, an Aging
       Care Manager Supervisor to manage the case.

       23. Ms. Swan testified that she has had extensive training in the
       field of elder care.

                                       *       *   *

       26. Ms. Swan testified that the reports . . . indicated neglect on
       the part of [Appellant] since she had removed her husband
       against medical advice from [the facility on January 18, 2019].

       27. Ms. Swan indicated that she verified this information, and
       talked to Mr. McCrum’s doctor.

       28. Then, she said, she went to the McCrum residence and met
       Mr. [McCrum and Appellant].

____________________________________________


       § 5512.2. Review hearing

       (a) Time of hearing.– . . . The court shall conduct a review
       hearing promptly if the incapacitated person, guardian or any
       interested party petitions the court for a hearing for reason of . .
       . the guardian’s failure to perform his duties in accordance with
       the law or to act in the best interest of the incapacitated person.
       The court may dismiss a petition for review hearing if it determines
       that the petition is frivolous.

20 Pa.C.S. § 5512.2(a).


                                           -5-
J-A30023-19


     29. Appellant told her . . . that she brought [Mr. McCrum] home
     because she felt it was a better situation for him even though she
     had not arranged for caregivers to come to the home to assist in
     Mr. McCrum’s care.

     30. Ms. Swan testified that [Appellant] told her she was not able
     to provide care for her husband.

                                 *    *    *

     32. According to Ms. Swan, [Appellant] reacted with anger to the
     prospect of the Agency being appointed guardian of [Mr.
     McCrum].

     33. [Appellant], [Ms. Swan] testified, went behind [Mr. McCrum,]
     who was seated in a chair, put her arms over him in order to
     restrain him, and then told him in a loud voice that his children
     were splitting them up and were trying to ruin their marriage.

     34. Mr. McCrum became very distressed, and began to cry
     according to Ms. Swan.

                                 *    *    *

     38. Ms. Swan testified that her training and experience with
     respect to elder dementia have taught her that individuals with
     dementia require low stimulation environments.

     39. Thus, she said it is her custom and practice to remove family
     members and caregivers who are contentious or difficult

     40. Consequently, in this case, she subsequently issued the no
     contact [directive] which is the subject matter of this litigation.

     41. The [o]rder, she said, was based on what occurred on January
     18, 20[1]9, her interactions with [Appellant] and the information
     she received from collateral sources.

                                 *    *    *

     43. Therefore, in this case, [Ms. Swan] learned that the removal
     of Mr. McCrum from [the facility] on January 18th was the third
     time in several months that [Appellant] had removed her husband
     from a care facility.

     44. She also learned that her supervisor, Ms. Heaton, ha[d]
     arranged for telephone contact between [Appellant] and [Mr.
     McCrum] on January 23, 2019.

                                     -6-
J-A30023-19


        45. The call was monitored by Ms. Christina Harnish, a nurse at
        [the facility].

        46. Ms. Harnish testified that the call lasted over an hour, and that
        Mr. McCrum . . . became very agitated and upset.

        47. She heard . . . [Appellant] repeatedly tell Mr. McCrum that she
        wasn’t allowed to come to [the facility] because of his kids.

        48. He cried, she said, because he didn’t understand.

                                    *    *    *

        61. Tim, a Co-Guardian, said he and his brother William continued
        the no contact [provision] initiated by the Agency because they
        believed and still believe it is in [Mr. McCrum’s] best interest.

        62. Their conclusion, he said, was based on [Appellant’s] behavior
        in the past.

        63. On this point, he testified she kept [Mr. McCrum] isolated,
        kept him sitting in a chair, and refused to let him walk around or
        attend activities.

        64. Also, Tim related that [Appellant] was never supportive of him
        and his siblings being involved in the care of their father.

        65. Today, he said, [Mr. McCrum] looks healthy, is moving around
        and is happy.

Orphans’ Ct. Op., 7/29/19, at 3-6, 8.

        The orphans’ court denied Appellant’s petition on May 22, 2019, finding

that:

        1. The testimony of Ms. Mary Beth Swan was persuasive. She
           expressed the opinion that contact between [Mr. McCrum and
           Appellant] was not in Mr. McCrum’s best interest. She based
           her opinion on her training and education and thirty-nine years’
           experience in the field of elder dementia. In forming her
           opinion she did an investigation that included personal contact
           with [Mr. McCrum and Appellant] and collateral sources
           including Mr. McCrum’s doctor and members of his family. No
           testimony suggested that [Ms.] Swan’s opinion was in error.
           Given the fact that Mr. McCrum no longer knows who Mrs.


                                        -7-
J-A30023-19


           McCrum is, it cannot in our view be successfully argued that no
           contact with her is detrimental to him.

        2. Ms. Lori Heaton who is Ms. Swan’s supervisor obviously
           approved the no contact [directive] issued by Ms. Swan. Ms.
           Heaton had thirty-two years of experience and this [c]ourt . . .
           found her opinions and judgments reliable. Again, no evidence
           was presented in this case to refute the Agency’s decision that
           no contact was in Mr. McCrum’s best interest.

        3. . . . The testimony was unequivocal that today Mr. McCrum is
           doing very well at [the facility] and that he is healthy, happy,
           and social. In short there is . . . no reason for this [c]ourt to
           interfere.

Id. at 11.

        Appellant filed a timely motion for reconsideration on June 3, 2019.6 On

June 24, 2019, Appellant simultaneous filed a timely notice of appeal and

statement of matters complained of on appeal. The orphans’ court filed a

responsive opinion on July 29, 2019.

        In her brief, Appellant raises three issues for our review.

        [1]. Whether the [orphans’] court abused its discretion in applying
        the statute and evaluating the best interests of [Mr. McCrum.]

        [2]. Whether the [orphans’] court erred in evaluating the evidence
        presented that denied [Appellant] access to her husband[.]

        [3]. Whether the [orphans’] court erred when it denied the
        petition without any evidence that [Mr. McCrum] desired to
        remove the Appellant from his life[.]




____________________________________________


6   The orphans’ court did not expressly rule on the motion.




                                           -8-
J-A30023-19



Appellant’s Brief at 7.7

       Our standard of appellate review of an orphan’s court decree employs a

deferential standard. In re Estate of Strahsmeier, 54 A.3d 359, 362 (Pa.

Super. 2012). However, we must ensure that the court’s decision is free from

legal error. In re Estate of Rosengarten, 871 A.2d 1249, 1253 (Pa. Super.

2005). Our Supreme Court has reiterated the principle that reviewing courts

are “bound by the trial judge’s finding of facts unless the findings are not

based on competent evidence. Conclusions of law, however, are not binding

on an appellate court whose duty it is to determine whether there was a proper

application of law to fact by the lower court.” In re Peery, 727 A.2d 539,

540 (Pa. 1999) (citation omitted).

       Therefore, “the orphans’ court decision will not be reversed unless there

has been an abuse of discretion or a fundamental error in applying the correct

principles of law.” In re Estate of Leipold, 208 A.3d 507, 510 (Pa. Super.

2019) (citations omitted and some formatting altered).           “An abuse of

discretion exists when the trial court has rendered judgment that is manifestly

unreasonable, arbitrary, or capricious, has failed to apply the law, or was

motivated by partiality, prejudice, bias, or ill will.” In re Duran, 769 A.2d

497, 506 (Pa. Super. 2001) (citation omitted).


____________________________________________


7 Appellees, the plenary co-guardians, did not submit a brief. Ray A. Ghaner,
Esq., counsel for Mr. McCrum, submitted a brief as Appellee indicating his
client’s inability to express a preference in this matter due to his incapacity
and impairment.

                                           -9-
J-A30023-19



        In her first issue, Appellant essentially argues that the orphans’ court

abused its discretion when it determined that the plenary co-guardians’ action

of placing Ms. McCrum on the no-visitation list was in Mr. McCrum’s best

interests. Appellant’s Brief at 15. Appellant contends that the court’s findings

were contrary to Pennsylvania’s Decedents, Estates and Fiduciaries Code

because the record lacked “any medical [testimony] and competent evidence

that it was in [Mr. McCrum’s] best interest to deny visitation.” 8 Id. at 16.

       Appellant concedes that Mr. McCrum has Alzheimer’s disease and should

be in a care facility. Id. at 19-20. However, Appellant asserts that because

“there was testimony that [Mr. McCrum] was doing well at the facility and

being responsive and stable, visits must be an option to reunite the married

couple at the facility.” Id. at 21-22.

       In her second issue, Appellant argues that the orphans’ court erred in

denying her petition without medical or ”any other evidence presented by

guardians” that removing Appellant from Mr. McCrum’s life is in his best


____________________________________________


8  Pennsylvania’s Decedents, Estates and Fiduciaries Code defines an
incapacitated person as follows.

       § 5501. Meaning of incapacitated person

       “Incapacitated person” means an adult whose ability to receive
       and evaluate information effectively and communicate decisions
       in any way is impaired to such a significant extent that he is
       partially or totally unable to manage his financial resources or to
       meet essential requirements for his physical health and safety.

20 Pa.C.S. § 5501.


                                          - 10 -
J-A30023-19



interests.    Id. at 23.     Appellant argues that she was never told that her

presence in Mr. McCrum’s life was detrimental to his health.            Id. at 25.

Further, Appellant asserts that “[p]rior to the appointment of the guardians,

[she] visited and cared for [Mr. McCrum] on a daily basis.” Id.

        Appellant’s third issue is similar, in which she argues that the orphans’

court denied her petition without “any evidence” that Mr. McCrum desired to

remove her from his life. Id. at 26. Appellant asserts that the orphans’ court

erred because Mr. McCrum never sought a divorce or otherwise expressed a

desire to remove Appellant from his life.          Id.   Appellant contends that by

terminating her visits with Mr. McCrum, Appellees have obstructed her

marriage resulting in a constructive divorce. Id. at 24, 27. Appellant argues

that there is a lack of evidence supporting the orphans’ court’s finding that

prohibiting contact with her husband is in his best interest, nor has Mr.

McCrum expressed the preference to terminate contact with Appellant. Id. at

26, 28.

        Attorney Ghaner, counsel for Mr. McCrum, responded to Appellant’s

petition as the Appellee in this matter9 and asserted that he is unable to

discuss this matter intelligently with his client to determine his preference

because Mr. McCrum cannot effectively communicate due to his impairment

and incapacity. Appellee’s Brief at 2-3. Further, Attorney Ghaner argues that

the orphans’ court’s order that approved plenary co-guardians’ action of

____________________________________________


9   The plenary co-guardians did not file briefs in this appeal.

                                          - 11 -
J-A30023-19



maintaining Ms. McCrum on the no-visitation list, which prohibits Appellant

from visiting or calling Mr. McCrum at the facility is sufficiently supported by

the evidence in this case. Id. at 2. Attorney Ghaner further contends that

our non-precedential decision, In re Sabatino, 2016 WL 6995384 (Pa. Super.

Nov. 30, 2016) (unpublished mem.), permits counsel to respond on an

incapacitated person’s behalf when they are unable to communicate because

of impairment pursuant to Pennsylvania Rule of Professional Conduct 1.14 and

20 Pa.C.S. § 5502.10 Id. at 2-3.

____________________________________________


10  Pa.R.A.P. 126(b), amended effective, May 1, 2019, provides that non-
precedential decisions, referring to unpublished, memorandum decisions of
the Superior Court filed after May 1, 2019, may be cited for their persuasive
value. The Superior Court Operating Procedure 65.37, provides that
unpublished memorandum decisions filed prior to May 2, 2019, shall not be
relied on or cited by a court or party except in certain circumstances. In re
Sabatino was filed by this Court on November 30, 2016, and cannot serve as
persuasive legal authority. See generally Coleman v. Wyeth Pharm., Inc.,
6 A.3d 502, 522 n.11 (Pa. Super. 2010) (stating that “[a]n unpublished
Superior Court memorandum decision [filed before May 2, 2019] shall not be
relied upon or cited by a Court or a party in any other action or proceeding,
except that such a memorandum decision may be relied upon or cited (1)
when it is relevant under the doctrine of law of the case, res judicata, or
collateral estoppel, and (2) when the memorandum is relevant to a criminal
action or proceeding because it recites issues raised and reasons for a decision
affecting the same defendant in a prior action or proceeding” (citation
omitted)).

Although Attorney Ghaner cited a pre-May 2, 2019 unpublished memorandum,
the brief’s citation to Rule 1.14 of the Pennsylvania Rules of Professional
Conduct and 20 Pa.C.S. § 5502, provide reliable legal authority.

Rule 1.14 governs an attorney’s representation of a client with diminished
capacity.




                                          - 12 -
J-A30023-19



       In response, Appellant argued that the record lacked competent

evidence of Mr. McCrum’s expressed preferences aside from the assertion of

Attorney Ghaner. Appellant’s Reply Brief at 5-6. Appellant further argues

that Attorney Ghaner did not take adequate steps to discern the preferences

of Mr. McCrum. Id. at 6.

       Significantly, in addition to the testimony above, Attorney Ghaner stated

that his client’s dementia is very advanced and he is not able to communicate.
____________________________________________


       Rule 1.14. Client with Diminished Capacity

       (a) When a client’s capacity to make adequately considered
       decisions in connection with a representation is diminished,
       whether because of minority, mental impairment or for some
       other reason, the lawyer shall, as far as reasonably possible,
       maintain a normal client-lawyer relationship with the client.

Pa.R.P.C. 1.14(a).

Further, the purpose of Pennsylvania’s Decedents, Estates and Fiduciaries
Code is set forth in Section 5502.

       § 5502 Purpose of chapter

       Recognizing that every individual has unique needs and differing
       abilities, it is the purpose of this chapter to promote the general
       welfare of all citizens by establishing a system which permits
       incapacitated persons to participate as fully as possible in all
       decisions which affect them, which assists these persons in
       meeting the essential requirements for their physical health and
       safety, protecting their rights, managing their financial resources
       and developing or regaining their abilities to the maximum extent
       possible and which accomplishes these objectives through the use
       of the least restrictive alternative; and recognizing further that
       when guardianship services are necessary, it is important to
       facilitate the finding of suitable individuals or entities willing to
       serve as guardians.

20 Pa.C.S. § 5502.


                                          - 13 -
J-A30023-19



See N.T., 5/13/19, at 112. He also informed the court that Mr. McCrum does

not recall Appellant or his children by name and gives the name of his first

wife when asked to whom he is married. See id. Attorney Ghaner further

stated that he met with Mr. McCrum twice in February of 2019, after the no-

visitation directive was established, and Mr. McCrum was not able to

communicate his preferences to counsel. See N.T., 3/11/19, at 34-35.

     The powers, duties, and liabilities of guardians of the person and estate

are described in 20 Pa.C.S. § 5521.

     § 5521. Provisions concerning powers, duties and liabilities

     (a) Duty of guardian of the person.—It shall be the duty of the
     guardian of the person to assert the rights and best interests of
     the incapacitated person. Expressed wishes and preferences of the
     incapacitated person shall be respected to the greatest possible
     extent. Where appropriate, the guardian shall assure and
     participate in the development of a plan of supportive services to
     meet the person’s needs which explains how services will be
     obtained. The guardian shall also encourage the incapacitated
     person to participate to the maximum extent of his abilities in all
     decisions which affect him, to act on his own behalf whenever he
     is able to do so and to develop or regain, to the maximum extent
     possible, his capacity to manage his personal affairs.

                                *       *      *

     (d) Powers and duties only granted by court.—Unless
     specifically included in the guardianship order after specific
     findings of fact or otherwise ordered after a subsequent hearing
     with specific findings of fact, a guardian or emergency guardian
     shall not have the power and duty to:

                                *       *      *

        (2) Prohibit the marriage or consent to the divorce of the
        incapacitated person.

20 Pa.C.S. § 5521(a), (d)(2).

                                      - 14 -
J-A30023-19



      Instantly, during the May 13, 2019 hearing, the orphans’ court admitted

into evidence the letter from Dr. Rifkah, Mr. McCrum’s primary physician. See

N.T., 5/13/19, at 28. The letter, which was prepared for the March 11, 2019

incapacity hearing, included a full list of Mr. McCrum’s diagnoses. Although

Dr. Rifkah’s letter did not address the issue of contact between Mr. McCrum

and Appellant, the orphans’ court credited the testimony of Ms. Mary Beth

Swan, who indicated that due to Mr. McCrum’s dementia, Appellant’s

contentious behavior was adverse to her husband’s well-being. See id. at 23;

see also Leipold, 208 A.3d at 510.           In finding Ms. Swan’s testimony

persuasive, the orphans’ court considered her thirty-nine years of experience

in elder care and particularized training in dementia. See N.T., 5/13/19, at

13, 22; see also Leipold, 208 A.3d at 510.

      Further, the orphans’ court credited Ms. Swan’s informed opinion that it

was in Mr. McCrum’s best interest to prohibit contact between him and

Appellant. See N.T., 5/13/19, at 21-22; see also Leipold, 208 A.3d at 510.

The orphans’ court also considered the testimony by Ms. Harnish that she

witnessed Mr. McCrum becoming very upset over the course of his January

23, 2019 phone call with Appellant.    See N.T., 5/13/19, at 39; see also

Leipold, 208 A.3d at 510.

      We conclude that the orphan’s court did not abuse its discretion in its

order approving plenary co-guardians’ placement of Mrs. McCrum on the no-

visitation list.   The court’s findings were amply supported by competent

evidence that the plenary co-guardians acted in the best interest of Mr.

                                    - 15 -
J-A30023-19



McCrum,    who    was   adjudicated    totally   incapacitated   and   could   not

communicate his preferences in this matter. See Peery, 727 A.2d at 540.

The orphans’ court’s order, which evidenced its legitimate concern for Mr.

McCrum’s care and well-being, was supported by the record with extensive

medical and lay witness testimony at the review hearing discussed above,

including the fact that Appellant removed Mr. McCrum from the facility three

times without authorization.

      Our review of the record indicates that the orphans’ court was concerned

and did consider that Appellant is married to Mr. McCrum in its difficult

decision to affirm her placement on the no-visitation list, and we share this

concern. Even if the facility maintains a written no-visitation list, the verbal

directive to Appellant that terminated contact with her husband until further

notice has not been memorialized in writing to define the process by which

Appellant could resume contact with him, including supervised visits and

phone calls.

      However, Appellant is not without recourse, and she may request that

the plenary co-guardians remove her from the no-visitation list, which would

reasonably require Appellant to follow the rules and regulations of the facility.

Further, Appellant may petition the orphans’ court for a review hearing if she

believes that the guardians failed to perform their duties in accordance with

the law or failed to act in the best interest of Mr. McCrum, pursuant to Section

5512.2, if her request to be removed from the no-visitation list is denied. See

Loeffelbein, 205 A.3d at 1222 n.16.

                                      - 16 -
J-A30023-19



     Accordingly, for the reasons herein, we affirm the orphans’ court’s order.

     Order affirmed.



     Judge Dubow concurs in the result.

     Judge Colins files a dissenting statement.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/30/2020




                                   - 17 -